OPINION — AG — **** PAROLE VIOLATORS — GOOD TIME CREDITS **** (1) UNDER THE PROVISIONS OF 57 O.S. 1968 Supp., 138 [57-138], RETURNED PAROLE VIOLATORS SHOULD BE DEPRIVED OF ALL CREDITS, WHETHER FOR (A) GOOD CONDUCT, (B) WORK PERFORMED (C) BLOOD DONATED, OR (D) JAIL TERM PREVIOUSLY SERVED, EARNED PRIOR TO THEIR RELEASE ON PAROLE. JAIL TIME, WHEN APPLICABLE, SHOULD BE ADDED TO THE LIST OF GOOD TIME DEDUCTIONS TO BE REVOKED.  (2) AN INMATE RETURNED AS A PAROLE VIOLATOR OR AS A CONDITIONAL RELEASE VIOLATOR MUST BE GIVEN CREDIT FOR GOOD TIME CONDUCT EARNED AFTER HIS RETURN BY CONSIDERATION OF HIS ACTUAL TIME PREVIOUSLY SERVED RATHER THAN BY CONSIDERING HIM TO HAVE COMMENCED A NEW TERM AT THE TIME OF HIS RETURN. CITE:  57 O.S. 1968 Supp. 501-524 [57-501] — [57-524], 57 O.S. 1961, 201-207 [57-201] — [57-207] 57 O.S. 1967 Supp., 512 [57-512] (HUGH COLLUM) ** SEE: OPINION NO. 69-223 (1969) ** SEE: OPINION NO. 69-223 (1969) **